Title: To James Madison from Ralph Bennett Forbes, 6 November 1802
From: Forbes, Ralph Bennett
To: Madison, James


					
						Sir.
						New York 6. Novr. 1802.
					
					At the desire of my Brother John M. Forbes (now of Hamburg) I take the liberty of addressing you.  Informed of the friendly & important aid you gave him in his present consular Appointment, I feel a hope that you will not deem this intrusion improper.
					I have received Letters from my Brother since his arrival in Hamburg mentioning the return of a Severe Rheumatick Complaint to which he has been some years Subject and expressing Serious apprehensions of the possibillity of his continuing at his post, particularly in Winter, owing to the climate, which is peculiarly unfavourable to his disorder.  Under these circumstances I am desired to make application, whenever a vacancy Should take place in France, for a Change of situation.  I have just heard that Mr. Doble of Havre de Grace had resigned.  If I mistake not, my Brother was led to hope (previous to his appointment to Hamburg) that in such an event he Should be considered as a prior  Candidate.  Should this Sir, be your view of the subject and it is consistent with the arrangements of Government to remove him to the Consulate of Havre, you will add to the many obligations you have already conferred on a young man, who will loose no occasion of rendering himself worthy your confidence
					The Consulate of Hamburg is by far preferable to that of Havre.  For whomsoever Government has destined the latter the exchange must prove highly advantageous.  I am, with great respect, Sir, Your Obed Servant
					
						R. B. Forbes
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
